Title: To Thomas Jefferson from John Condit, 30 December 1802
From: Condit, John
To: Jefferson, Thomas


          
            Sir
            Capitol Hill Decr. 30 1802
          
          I had intended last evening to have done myself the Honor this morning of Waiting on the President for the purpose of communicating what I am now (from Indisposition) about to do in writing—Yesterday Arived a Vessel from New York, at George Town And landed, to the Care of Mr. John H Barney 52 Barels of NewArk Cyder, said to be of a fine Quality—I had in consequence of what the President had said to me on the Subject written to One of the Persons concerned in the Cyder, who informs me that it was Shipped before the receipt of my letter—but that he had taken the Liberty of marking two Barels with the Name of the President—
          There are also 10 or 12 other Barels marked with the Names of certain gentlemen mostly Members of Congress who had requested Some Sent here for them, when On their way to this place—I informed Mr. Barney that the President must have as many Barels as he wished, that he had mentioned Six, and would perhaps wish more—And as there are about 30 Barels not yet engaged I would Suggest the Propriety of the Presidents causing a Selection in addition to the two already Marked of as many Barels as he may think proper to take to be made Immediately—I do not expect there is much Difference in the Quality, However there may be Some—I should Pick for that which is very Sweet, Clear, and high Coloured Especially if it is to be put into Bottles or otherwise kept Untill next Summer before it is Used—
          I am Sir, with great respect your Obt. Servt.
          
            John Condit
          
        